Citation Nr: 0907945	
Decision Date: 03/04/09    Archive Date: 03/12/09	

DOCKET NO.  07-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.  This included time in Vietnam from February 1968 to 
February 1969.  His medals and badges include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2005 from the VARO 
in Philadelphia that denied entitlement to the benefit 
sought.

The Board notes that service connection is currently in 
effect for post-traumatic stress disorder.  A 30 percent 
rating has been in effect since September 29, 2006.


FINDING OF FACT

The Veteran has squamous cell carcinoma of the base of the 
tongue that is likely attributable to his military service.


CONCLUSION OF LAW

The Veteran has squamous cell carcinoma of the base of the 
tongue that is the result of disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the 
Veteran's squamous cell carcinoma on the base of the tongue.  
This represents a complete grant of the benefits sought.  
Thus, no discussion of VA's duties to notify and assist the 
Veteran in accordance with the provisions of the Veterans 
Claim Assistance Act of 2000 (VCAA) is required.  The Board 
notes there has been essential compliance with the mandates 
of the VCAA throughout the course of the appeal.

The Veteran and his representative essentially maintain that 
he has squamous cell carcinoma of the base of the tongue that 
is related to his military service, primarily to his exposure 
to herbicides while serving in the Republic of Vietnam with 
the Marines from February 1968 to February 1969.

Pertinent Laws and Regulations.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires:  (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay testimony of inservice incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails 
to demonstrate any one element, denial of service connection 
will result.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2008) will be considered to be incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease process 
during such period of service.  38 C.F.R. § 3.307(a) (2008).  
The term "herbicide agent" means an herbicide used in support 
of the United States in allied military operations in the 
Republic of Vietnam during the Vietnam Era.  Although several 
diseases and disorders are presumptively linked to presumed 
herbicide exposure, the disorder in question is not among 
them.  See 38 C.F.R. § 3.309(e) (2008).  The Secretary of VA 
has recently reiterated that there is no positive association 
between exposure to herbicides and any condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32, 395 (June 12, 
2007).

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a Veteran from establishing service connection 
without proof of direct causation.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).  

In this case, where the law as to presumptive service 
connection does not apply because the claimed disorder is not 
included at 38 C.F.R. § 3.309(e), the evidence includes 
competent medical opinions linking the Veteran's squamous 
cell carcinoma of the base of the tongue to his military 
service.  The medical evidence reflects that cancer was 
diagnosed in August 2004.  The Veteran self palpated a mass 
at the right mandible and surgical pathology was positive for 
squamous cell carcinoma.

The pertinent medical evidence includes statements from 
Gregory S. Weinstein, M.D., the Director of the Division of 
Head and Neck Surgery at the University of Pennsylvania 
School of Medicine.  In November 2007, the specialist 
reported that the Veteran was a nonsmoker and nonalcoholic 
who had been diagnosed with a base of the tongue squamous 
cell cancer.  He referred to a study comparing Veterans 
exposed to Agent Orange versus Veterans with no exposure 
showing an increased risk to all cancer sites and said it was 
consistent with multi-site carcinogenic defects especially in 
the digestive and respiratory areas.  He stated the base of 
the tongue was within the anatomical boundaries of the 
digestive and respiratory systems.  Because of his anatomical 
location just with the larynx, he added "the base of the 
tongue comes in contact with inhaled carcinogens in the same 
way that the larynx and lower respiratory tract does.  
Furthermore, the base of the tongue and larynx are covered by 
identical squamous mucosa, and both developed squamous cell 
carcinoma as the most common cancer.  The base of tongue and 
larynx are subject to damage by the same carcinogens.  For 
these reasons, I believe with a high degree of medical 
certainty that the base of tongue squamous cell cancer of 
[the Veteran] is related to the exposure of Agent Orange."  
He listed references which included an article titled "Did 
TCDD Exposure or Service in Southeast Asia Increase the Risk 
of Cancer in Post Vietnam Veterans who did not Spray Agent 
Orange?"  The article was from the Journal of Occupational 
and Environmental Medicine, Volume 47(4), dated in April 
2005.

Additional medical evidence includes a December 2007 
statement from William J. Cauffman, M.D.  He stated he was 
the Veteran's family physician.  He noted the Veteran was a 
nonsmoker.  He indicated that "during his tour in Vietnam he 
[the Veteran] was exposed to Agent Orange from which there 
was an increased risk to cancer, especially digestive and 
respiratory sites."  He added that the Veteran had cancer at 
the base of the tongue and he opined "there is no other known 
reason that could be found for his diagnosis at this specific 
site other than Agent Orange.  It is my medical opinion that 
his tour in Vietnam resulted in his exposure to this 
herbicide causing his cancer."

The evidence also includes statements from Harry Quon, M.D., 
the Director of the Head and Neck Radiation Oncology 
Department at the University of Pennsylvania Health System.  
He indicated he first saw the Veteran in August 2004 for 
consideration for radiation therapy after surgery for a basic 
tongue squamous cell carcinoma.  He reported the Veteran 
presented with a medical history without any smoking or 
alcohol consumption, but with exposure to Agent Orange.  The 
specialist added that "in the absence of known exposure to 
established etiologic agents, it is my professional opinion 
that exposure of Agent Orange is with a high degree of 
medical certainty a potential cause of his base of tongue 
carcinoma.  This is due to the recognized association of 
Agent Orange exposure and the development of cancer from 
multiple sites establishing it as a likely carcinogen.  These 
sites also include the digestive and respiratory systems.  
Inhalational exposure results in contact with mucosa of not 
only the larynx but also of the base of tongue.  In fact, it 
is conceivable that when mixed with the oral saliva, the 
contact exposure may potentially be increased on the surface 
of the tongue due to the fact that saliva can pool in the 
mucosa along side the base of tongue muscle.  This fact is 
underscored by the location of [the Veteran] cancer being on 
the right side of his base of tongue."

In the absence of any medical evidence to contradict the 
favorable medical opinions, the Board finds that it is as 
likely as not that the Veteran's squamous cell carcinoma of 
the base of the tongue is related to his exposure to 
herbicides in Vietnam.  The aforementioned opinions are found 
to carry significant weight.  The Board notes that among the 
factors for assessing the probative value of a medical 
opinion are the physicians' access to the Veteran's medical 
history and the thoroughness and the detail provided in their 
opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds that the evidence supports the 
Veteran's 
claim of service connection for squamous cell carcinoma of 
the base of the tongue and thus service connection is 
warranted.


ORDER

Service connection for squamous cell carcinoma on the base of 
the tongue is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


